14-3789
        Nomura Holding America Inc. v. Federal Insurance Company
                                                 
                                                 
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 21st day of October, two thousand fifteen. 
                                          
        PRESENT:  CHESTER J. STRAUB, 
                     BARRINGTON D. PARKER, 
                     RICHARD C. WESLEY, 
                                  Circuit Judges. 
        ______________________ 
         
        NOMURA HOLDING AMERICA, INC.,  
         
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                  14‐3789 
         
        FEDERAL INSURANCE COMPANY 
         
                                  Defendant‐Appellee.       
        ______________________  
         
        FOR APPELLANT:            MICHAEL A. SCODRO, (Barbara Steiner, on the brief), 
                                  Jenner & Block LLP, Chicago, IL. 


                                                             1
  
  FOR APPELLEE:             JOSEPH G. FINNERTY III, (Eric S. Connuck, Neal F. 
                            Kronley, on the brief), DLA Piper, New York, NY. 
 
     Appeal from the United States District Court for the Southern District of 
New York (Failla, Judge). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED.  

       Plaintiff‐Appellant Nomura Holding America, Inc. (“Nomura”) appeals 

from a September 11, 2014 Opinion and Order of the United States District Court 

for the Southern District of New York (Katherine Polk Failla, Judge) granting 

summary judgment in favor of Defendant‐Appellee Federal Insurance Company 

(“Federal”) with respect to the Related Claims provision of insurance policies 

(“Policies”) that Federal issued to Nomura.  We assume the parties’ familiarity 

with the underlying facts, the procedural history, and the issues for review.   

       We affirm the district court’s grant of summary judgment for Federal with 

respect  to  the  Related  Claims  provision  for  substantially  the  same  reasons  set 

forth  by  the  district  court.    However,  we  note  that  in  interpreting  the  Related 

Claims provision of the Policies, the district court employed the “factual nexus” 

test.    See  Nomura  Holding  Am.,  Inc.  v.  Fed.  Ins.  Co.,  45  F.  Supp.  3d  354,  370 

(S.D.N.Y.  2014).    Under  this  test,  “[a]  sufficient  factual  nexus  exists  where  the 



                                              2
Claims ‘are neither factually nor legally distinct, but instead arise from common 

facts’ and where the ‘logically connected facts and circumstances demonstrate a 

factual  nexus’  among  the  Claims.”    Id.  (citing  Quanta  Lines  Ins.  Co.  v.  Investors 

Capital Corp., 2009 WL 4884096, at *14 (S.D.N.Y. Dec. 17, 2009); Seneca Ins. Co. v. 

Kemper  Ins.  Co.,  2004  WL  1145830,  at  *9  (S.D.N.Y.  May  21,  2004);  Zunenshine  v. 

Executive  Risk  Indem.,  Inc.,  1998  WL  483475,  at  *5  (S.D.N.Y.  Aug.  17,  1998)).  

According  to  the  district  court,  “[c]ourts  commonly  apply  the  so‐called  ‘factual 

nexus’ test in order to determine whether claims are the ‘same’ or ‘substantially 

similar.’”  Id.  

          Under New York law,1 it is axiomatic that an insurance contract should be 

interpreted under its “plain language” where a contract is unambiguous.  See 

VAM Check Cashing Corp. v. Fed. Ins. Co., 699 F.3d 727, 729 (2d Cir. 2012).  We see 

no reason to depart from this well‐established principle and invoke a test that 

employs a different standard.  Here, the Policies define “Related Claims” to 

mean “all Claims for Wrongful Acts based upon, arising from, or in consequence 

of the same or related facts, circumstances, situations, transactions or events or the 

same or related series of facts, circumstances, situations, transactions or events.”  

Joint App. 1103, 1171, 1238 (emphases added).  The relevant inquiry here, 

1    There is no dispute that New York law controls over the present case.    


                                               3
therefore, is whether the underlying claims are “based upon, arising from, or in 

consequence of the same or related facts, circumstances, situations, transactions 

or events or the same or related series of facts, circumstances, situations, 

transactions or events” as the Plumbers Union claim, see Joint App. 1103, 1171, 

1238, and not whether the claims “‘are neither factually nor legally distinct, but 

instead arise from common facts’ and where the ‘logically connected facts and 

circumstances demonstrate a factual nexus’ among the Claims,” as stated by the 

district court, see Nomura Holding Am., Inc., 45 F. Supp. 3d at 370 (citations 

omitted).   

      However, the district court’s error is not dispositive to the outcome here.  

As the district court’s side‐by‐side review of the underlying claims and the 

Plumbers’ Union claim demonstrated, there is no genuine dispute that the claims 

in the five underlying lawsuits are “Related Claims” to the Plumbers’ Union claim 

as defined by the Policies.  See Nomura Holding Am., Inc., 45 F. Supp. 3d at 371–72.  

Because the Plumbers’ Union claim was “first made” in 2008, the underlying 

claims fall outside the ambit of coverage provided by the Policies.  See Joint App. 

1099, 1108–09, 1167, 1176–77, 1234, 1243–44, 1383.    




                                          4
      We have considered all of Nomura’s arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court.     

       

                                    FOR THE COURT: 
                                    Catherine O’Hagan Wolfe, Clerk 
 
                                      




                                         5